USCA11 Case: 21-11654      Date Filed: 12/10/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-11654
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ELIZABETH KORCZ, MD,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 2:19-cr-00193-RDP-JHE-1
                   ____________________
USCA11 Case: 21-11654       Date Filed: 12/10/2021    Page: 2 of 2




2                     Opinion of the Court                21-11654



Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       P. Russell Steen, counsel for Elizabeth Korcz in this direct
criminal appeal, has moved to withdraw from further representa-
tion of the appellant and filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967). Our independent review of the entire
record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Korcz’s conviction and sentences
are AFFIRMED.